Citation Nr: 0937615	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence demonstrates that the 
Veteran's current tinnitus is related to in-service noise 
exposure.  


CONCLUSION OF LAW

Bilateral tinnitus was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral tinnitus as such disability is the 
result of in-service noise exposure.  Statements submitted 
throughout this appeal reflect that it is his assertion that 
he was exposed to acoustic trauma from artillery fire while 
serving aboard the U.S.S. Donner.  He has indicated on 
multiple occasions that his duties while onboard this ship 
were as a gunners mate for the twin 40 mm (millimeter) guns.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's service treatment records do not reflect any 
complaints of hearing problems, including any ringing in his 
ears.  His February 1947 separation examination is negative 
for any diseases or defects of the ears.  Similarly, there is 
no contemporaneous evidence of tinnitus complaints for many 
years after service separation.  While such evidence weighs 
against the Veteran's claim that his current claimed tinnitus 
is related to service, the lack of evidence of tinnitus 
during service or immediately thereafter is not fatal to the 
Veteran's claim.  Rather, the Board must consider whether 
there is competent evidence which attributes post-service 
tinnitus to some service injury or event.  See 38 C.F.R. 
§ 3.303(d).

Initially, the Board observes that it has no reason to doubt 
the credibility of the Veteran's lay assertions of in-service 
noise exposure while serving aboard the U.S.S. Donner.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  His service personnel records 
show that he served aboard the U.S.S. Donner from August 1946 
to February 1947.  Also of record is an informational sheet 
regarding this ship which shows that its armament included 
two (2) twin barrel 40 mm guns, as described by the Veteran.  
In light of such evidence, the Board concludes that the 
Veteran's lay assertions of in-service acoustic trauma are 
sufficiently corroborated by the record.  See 38 U.S.C.A. 
§ 1154(a) (West 2002) (due consideration must be given to the 
places, types, and circumstances of a veteran's service).  

As for evidence which addresses whether a relationship exists 
between the Veteran's current claimed tinnitus and his 
military service, the claims file contains a November 2007 VA 
examination report.  This examination report reflects that 
the Veteran reported a history of military noise exposure 
from artillery and explosives while serving as a gunners mate 
aboard a ship.  He also indicated post-service noise exposure 
to heavy equipment, diesel engines, and power tools.  
Although the Veteran had previously reported an onset of 
tinnitus during service, he told the VA examiner that he 
first noticed his bilateral, recurrent tinnitus in 1995.  
Following a review of the Veteran's claims file, including 
his service treatment records, the VA examiner concluded that 
"[h]earing loss and [t]innitus was [sic] most likely 
aggravated by military noise exposure."  In reaching this 
conclusion, the examiner noted that the Veteran served as a 
gunners mate during service.  He finally reiterated that the 
Veteran's "[t]innitus was most likely aggravated by noise 
exposure history."  

After further development, including the receipt of service 
personnel records and VA treatment records, the claims file 
was returned to the November 2007 VA examiner for another 
opinion.  The June 2009 addendum reflects that the expanded 
claims file was reviewed.  The examiner stated that 
"[r]ecords do not show that the [V]eteran was exposed to 40 
mm guns."  Moreover, the examiner noted the Veteran had 
post-service noise exposure and claimed tinnitus began in 
1995.  Therefore, it was now his opinion that "it is less 
likely as not that [the Veteran's] tinnitus is related to or 
caused by his military noise exposure [history]."  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence, Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), and it may favor one 
medical opinion over another so long as it provides a 
rationale.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
the present case, the Board concludes that the positive nexus 
opinion provided in November 2007 should be afforded more 
probative weight than the June 2009 addendum opinion.  

In reaching this conclusion, the Board notes that the only 
factual difference between the November 2007 opinion and the 
June 2009 opinion is the examiner's notation in June 2009 
that the record does not show that the Veteran was exposed to 
40 mm guns during service.  The evidence regarding the 
Veteran's post-service noise exposure and personal history 
regarding the onset and nature of his tinnitus all remains 
the same.  As discussed above, the Board has found the 
Veteran's statements regarding exposure to 40 mm guns during 
service credible.  Furthermore, the Veteran himself submitted 
evidence which clearly indicates that the ship he served 
aboard, the U.S.S. Donner, was outfitted with 40 mm guns.  
Thus, the June 2009 VA examiner's statement is without 
support.  

Absent any additional evidence cited by the VA examiner for 
the negative opinion, the Board can only conclude that this 
incorrect statement regarding the Veteran's in-service noise 
history was the reason for the change in the etiological 
opinion.  Therefore, inasmuch as the June 2009 addendum 
opinion is based on an inaccurate history, the Board finds 
that it should not be afforded any probative weight as to the 
issue of whether the Veteran's current tinnitus is related to 
an in-service event or disease.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 
427 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the relevant inquiry when assessing the probative 
value of a medical opinion is whether the opinion reflects 
application of medical principles to an accurate and complete 
medical history).  

Since there is nothing to indicate that the November 2007 
etiological opinion is based on a false history, and with 
consideration of the principles of reasonable doubt, the 
Board finds that the evidence of record demonstrates that the 
Veteran has a current diagnosis of bilateral tinnitus that 
was incurred as a result of acoustic trauma during active 
military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  As such, service connection for 
this disability is warranted.  See 38 C.F.R. § 3.303.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


